office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-140487-12 uilc date date to associate area_counsel --------------- cc lb_i hmt ------ large business international from senior counsel branch income_tax and accounting subject change in accounting_method and sec_481 adjustment this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer bank years issues ---------------------------------- -------------------- -------------------- does a change in accounting_method under sec_446 occur when taxpayer no longer treats certain securities transactions as options if a change in accounting_method does occur when these transactions that were treated as options no longer are treated as such does sec_481 apply and if it does how should the adjustment be computed conclusion sec_1 a change in accounting_method under sec_446 occurs when taxpayer no longer treats certain securities transactions as options and thus stops deferring the gains losses income or deductions associated with those transactions postf-140487-12 the computation and recognition of an appropriate adjustment under sec_481 is needed to eliminate any distortions duplications or omissions of income or deductions caused by the accounting_method change facts taxpayer a limited_liability_company that is treated as a partnership for federal tax purposes purchases and disposes of positions in securities taxpayer generally engages in daily trading of such positions taxpayer has conducted much of its securities trading under various barrier basket transactions basket transactions with bank a broker and investment bank in a typical basket transaction taxpayer makes an upfront payment of percent of the notional amount referenced in the basket transaction bank provides the remaining percent the total amount of which is used to acquire a ‘basket’ of securities that is actively_traded and managed by taxpayer’s affiliate on an ongoing basis the contract between taxpayer and bank describes taxpayer’s investment as a premium that gives taxpayer the option to receive a cash settlement amount from bank when the contract expires or is otherwise terminated each contract is for at least a year the cash settlement amount is determined by a formula that generally equals reflects the increase decrease in the value of the securities including expense and income payments made or received with respect to the securities held and traded within the basket transaction and the interest and fees payable to bank for its services and capital taxpayer does not recognize gains losses income or deductions as it trades the securities within the basket transaction instead taxpayer defers recognition of any_tax consequences until the basket transaction expires or otherwise terminates when taxpayer recognizes gain equaling the difference between the cash settlement amount and the upfront payment made taxpayer’s federal_income_tax returns for years are currently under examination by the internal_revenue_service based upon its review field operations has determined that the basket transactions lack the requirements to be treated as options to purchase property for tax purposes further field operations has determined that taxpayer had the burdens and benefits of ownership of the securities underlying the basket transactions and thus held the beneficial_ownership of these securities for tax purposes this advice assumes that field operations is correct in its determinations accordingly field operations has challenged taxpayer’s deferral of gains losses income or deductions associated with the basket transactions field operations intends to place taxpayer on a correct accounting_method consistent with its ownership of the securities this accounting_method will not permit taxpayer to defer reporting the relevant gains losses income or deductions until the taxpayer identified basket transactions expire or terminate but will instead require taxpayer to recognize these gains losses income or deductions at a much earlier time consistent with field operations’ conclusion that taxpayer and not bank was the owner of each asset held postf-140487-12 within the basket pursuant to this accounting_method change field operations intends to impose an adjustment under sec_481 in the first tax_year under examination law and analysis sec_446 provides that if no accounting_method has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 the commissioner has broad discretion in determining whether a taxpayer’s accounting_method clearly reflects income and the commissioner’s determination must be upheld unless it is clearly unlawful see 439_us_522 664_f2d_881 2nd cir sec_481 requires those adjustments necessary to prevent amounts from being duplicated or omitted to be taken into account when a taxpayer’s taxable_income is computed under an accounting_method different from the method used to compute taxable_income for the preceding tax_year general rules for accounting_method changes imposed by the internal_revenue_service using professional judgment in accordance with auditing standards an examining agent will make findings_of_fact and apply the internal revenue service’s position on issues of law to determine whether an issue is an accounting_method_issue and if so whether the taxpayer’s accounting_method is permissible for this purpose the term accounting_method_issue means an issue regarding whether the taxpayer’s accounting treatment of an item is proper but only if changing the taxpayer’s treatment of such item could constitute a change in accounting_method see revproc_2002_18 2002_1_cb_678 sections dollar_figure and an accounting_method is permissible only when it clearly reflects income an examining agent who determines that a taxpayer’s accounting_method is not permissible may propose an adjustment with respect to that method only by changing the taxpayer’s accounting_method the agent has broad discretion in selecting a new accounting_method and except as provided in section dollar_figure of revproc_2002_18 relating to previous accounting_method changes made by a taxpayer without obtaining the requisite consent under sec_446 the examining agent will select an accounting_method that properly reflects the income of the taxpayer by applying the law to the facts as determined by the agent the selected method must be a permissible accounting_method and cannot be a method contrived to reflect the hazards_of_litigation see revproc_2002_18 sections dollar_figure and a taxpayer may challenge the selected method only upon showing an abuse_of_discretion see 420_f2d_352 1st cir 430_f2d_679 9th cir 190_f2d_330 10th cir an examining agent changing a taxpayer’s accounting_method will ordinarily make the change in the earliest tax_year under examination or if later the first tax_year the method is considered impermissible although an examining agent may defer the year_of_change to a later tax_year in appropriate circumstances an examining agent may not defer the year_of_change in order to reflect the hazards_of_litigation moreover an examining agent may not defer the year_of_change to later than the most recent year under examination on the date of the agreement finalizing the change see revproc_2002_18 sec_5 an examining agent changing a taxpayer’s method_of_accounting ordinarily will impose an adjustment under sec_481 the sec_481 adjustment whether positive or negative will be taken into account entirely in the year_of_change see sec_1_481-1 revproc_2002_18 sec_5 and when there is a change in accounting_method to which sec_481 is applied income for the tax_year preceding the year_of_change must be determined under the accounting_method that was then used and income for the year_of_change and the following tax years must be determined under the new accounting_method as if the new method had always been used see revproc_2002_18 sec_2 revproc_97_27 sec_2 what constitutes a change in accounting_method sec_1_446-1 provides that a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer’s lifetime taxable_income or merely changes the tax_year in which taxable_income is reported see revproc_2002_18 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 126_tc_322 415_f2d_1341 7th cir an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered an accounting_method 112_tc_270 color arts inc v commissioner tcmemo_2003_95 an item is any recurring element of income or expense thus a local_tax is an item and the treatment it is given qualifies as an accounting_method 317_f2d_604 2nd cir likewise a vacation pay accrual is an item and the treatment it is given qualifies as an accounting_method postf-140487-12 color arts see also 130_tc_147 aff'd 659_f3d_316 4th cir an accounting_method may exist under the definition in sec_1 e ii a without the necessity of a pattern of consistent treatment but in most instances an accounting_method is not established for an item without consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if however a taxpayer treats an item properly in the first return that reflects the item it is not necessary for the taxpayer to treat the item consistently in two or more consecutively filed tax returns to have adopted an accounting_method for that item see revrul_90_38 1990_1_cb_57 revproc_2002_18 sec_2 in addition a change in accounting_method does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 under the foregoing principles a consistent practice for determining when a taxpayer recognizes gross_income for a type of revenue generally constitutes an accounting_method and a change from one such practice to another generally constitutes a change in accounting_method in 108_tc_448 for example the tax_court held that switching the time for recognizing escrowed customer payments as gross_income from when the escrow agent released funds to the taxpayer to when the customer gave the sale price to the taxpayer was a change in accounting_method see generally revproc_2011_14 appendix sec_15 similarly a consistent practice for determining when a taxpayer recognizes deductions for a type of expense generally constitutes an accounting_method and a change from one such practice to another generally constitutes a change in accounting_method thus a change from deducting officers’ bonuses in the year they are declared to deducting the bonuses in the year following the declaration year constitutes a change in accounting_method summit sheet metal co v commissioner t c memo similarly a change from deducting real_estate_taxes when paid to deducting these taxes when incurred is also a change in accounting_method sec_1_446-1 example further various courts have found accounting_method changes in similar circumstances involving a variety of different types of expenses including vacation pay american can interest peoples bank 28_fedclaims_320 882_f2d_820 3rd cir customer rebates knight- postf-140487-12 ridder and related_party payables 661_f3d_250 5th cir mathematical and posting errors a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability a mathematical error is defined by sec_6213 as an error in addition subtraction multiplication or division see huffman t c pincite accepting this definition for the purposes of sec_1_446-1 but see 518_f3d_357 6th cir where the sixth circuit refused to either adopt or reject the tax court’s definition a posting error is an error in the act of transferring an original entry to a ledger 93_tc_500 quoting black’s law dictionary 5th ed see also huffman t c pincite accepting the definition of posting error provided by wayne bolt nut but see 151_f3d_876 8th cir where the eighth circuit held that a posting error occurred when the taxpayer mistakenly capitalized certain costs while deducting similar costs under its accrual_method where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable huffman t c pincite 88_tc_1069 diebold changes in character of revenue or deduction if the change in accounting practice does involve timing then it is an accounting_method change even if it also arguably involves a change in how the item of revenue or expense is characterized such as changing from treating transactions as sales to treating the transactions as leases certain cases such as 45_tc_489 are sometimes read to stand for the proposition that changes involving a change in the characterization of an item cannot be accounting_method changes under sec_446 this reading however is not supported by the regulations in particular sec_1_446-1 enumerates numerous adjustments that do not constitute changes in accounting_method but contains no exception for changes that alter the characterization of an item in fact the treasury regulations include corrections of erroneous characterizations among examples of changes in accounting methods see example of sec_1_446-1 inventory to depreciable asset see also 91_fsupp2d_1293 d minn like the petitioner in witte cargill has not directed the court to any provision of the code that sets forth such a characterization exception accordingly the court concludes that no such exception exists citing 513_f2d_391 d c cir moreover numerous cases have held that a change in characterization can be a change in accounting_method see 891_f2d_1579 fed cir a change in treatment from inventory to capital_asset constituted an postf-140487-12 accounting_method change cargill f_supp 2d pincite re-characterization of interest from leasehold to ownership 101_tc_1 re-characterizing working gas inventory to cushion gas capital_asset 77_tc_349 sec_1250 property to sec_1245 property capital one financial corp late fees from income to original_issue_discount humphrey farrington mcclain p c v commissioner tcmemo_2013_23 advanced litigation expenses from deductible business_expenses to loans see also revproc_2011_14 appendix sections dollar_figure a change in treatment of amounts received from the commodity credit corporation from gross_income to loan constitutes an accounting_method change dollar_figure a change in treatment of advanced litigation costs from deductible business_expenses to loans constitutes an accounting_method change dollar_figure changes from treating property as sold or leased or vice versa are method changes the foregoing cases illustrate that the change in characterization of an asset liability or overall transaction typically alters the tax characterization of the associated income and expense thus for changes between inventory and capital assets as in diebold and pacific enterprises the income and cost_recovery elements change characterizations between gross_receipts cost_of_goods_sold and amount_realized adjusted_basis such change in classification does not in itself impact the amount of lifetime taxable_income recognized and thus does not preclude changes that embody such reclassifications from qualifying as changes in method_of_accounting similarly a change in accounting_method reflecting a change in the characterization can also involve a change in the character of taxable_income from capital_gain loss to ordinary_income loss or vice versa for example in witte the taxpayer’s shift from the cost_recovery accounting_method for gain derived from the sale of real_estate properties to the completed transaction treatment constituted a change in the accounting_method within the meaning of the treasury regulations while the witte court found that the change involved the proper timing of a material_item the deficiency determination at issue was based on the finding that the amounts reported as long-term_capital_gain should be taxed as ordinary_income since such amounts were in part interest_income and income from the sale of properly held primarily for sale diebold and pacific enterprises also involved changes between capital and ordinary taxable_income see also mingo v commissioner t c memo change in accounting_method for the proceeds from a partnership_interest sale attributable to unrealized_receivables from the installment_method resulting in capital_gain to the cash_receipts_and_disbursements_method yielding ordinary_income divergences from established methods a taxpayer is generally required to apply the same accounting_method to all instances of a particular item on occasion however a taxpayer purports or attempts to report an item using the accounting_method that it has adopted established or elected but fails to apply the accounting_method with perfect consistency as a result the taxpayer postf-140487-12 treats the item in two different ways part of the item is reported under the primary accounting_method while the remainder of the item is reported using a treatment that diverges from the primary accounting_method divergent treatment when the divergent treatment is discovered by the taxpayer or field operations the issue arises whether adjustments to conform the divergent treatment to the primary accounting_method should be treated as the correction of errors in open tax years or as a change in accounting_method under sec_446 and sec_481 under current law we believe that the key to deciding whether an accounting_method change occurs is whether the divergent treatment is a timing practice that is used on a consistent basis if so then the divergent treatment is a material_item and conforming the divergent treatment to the primary accounting_method is a change in the treatment of a material_item that constitutes an accounting_method change see sec_1 e ii a in contrast if the divergent treatment is not a timing practice and or is not a consistent practice it will have a permanent impact on lifetime taxable_income and the divergent treatment is an error or series of errors a number of older cases however have held that conforming a divergent treatment to the primary accounting_method is error correction and not an accounting_method change even where the divergent treatment was a timing practice that would otherwise qualify as an accounting_method under sec_446 and even where the divergent treatment has been consistently followed over many tax years examples of these cases divergent treatment as error cases include 535_f2d_14 ct_cl and standard oil t c pincite in gimbel brothers the taxpayer elected to use the installment_method in the court concluded that this election included both traditional installment_sales and revolving_credit_sales for many years after the election was made however the taxpayer consistently reported only its traditional installment_sales on the installment_method but reported its revolving_credit_sales on an accrual_method the taxpayer in gimbel brothers filed amended returns to change its reporting of the revolving_credit_sales to the installment_method characterizing its original treatment of such sales as an error the internal_revenue_service rejected the amended returns as constituting a retroactive change in accounting_method made without the requisite consent under sec_446 the court however concluded that taxpayer’s use of accrual reporting for revolving_credit_sales was an error because it was inconsistent with its installment_method election the internal_revenue_service non-acquiesced to the court’s decision in aod see also rev_rul and i r s tech adv mem date similarly in standard oil the taxpayer made an election to write off intangible drilling costs idcs thereafter the taxpayer filed amended returns seeking to deduct as idcs certain offshore oil platform construction costs that it had originally capitalized into the depreciable basis of such platforms the court concluded that taxpayer’s claim of postf-140487-12 additional deductions on its amended returns constituted an attempt to remedy its failure to report similar items consistently under a fixed method_of_accounting such correction of internal inconsistencies does not constitute a change in accounting_method t c pincite while the internal_revenue_service did acquiesce to the court’s decision that the drilling platforms were properly characterized as idcs the court’s reasoning as to the accounting change was rejected in i r s tech adv mem date additional cases with similar results and rationales include 532_f2d_1352 ct_cl holding that taxpayer did not change its accounting_method when it included three previously omitted classes of costs in finished good inventory because this was consistent with how taxpayer treated similar items in that class of expenditures but see revrul_77_134 c b thompson- king-tate holding that changes to correct the application of taxpayer’s existing completed_contract_method to a new contract were not an accounting_method change and northern states power holding that a change from capitalizing losses on nuclear fuel contracts to deducting such losses as incurred was not a change in accounting_method because the taxpayer was deducting losses on other fuel contracts as incurred the divergent treatment as error cases have become anomalies and anachronisms within the law of sec_446 in several crucial respects first the divergent treatment as error cases rely heavily upon the proposition that the consent of the commissioner under sec_446 is not required where the taxpayer’s existing treatment is improper this proposition is expressly rejected by sec_1_446-1 which provides in part that consent to change an existing accounting_method must be secured whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder see also sec_1_446-1 examples - revrul_80_190 1980_2_cb_161 revrul_77_134 the vast majority of judicial opinion agrees that sec_446 consent is required even for improper treatments see for example o liquidating v 292_f2d_225 3rd cir 316_f2d_249 5th cir witte f 2d pincite wayne nut and bolt t c pincite diebold helmsley v u s 941_f2d_71 2nd cir pacific enterprises t c pincite convergent technologies inc v commissioner tcmemo_1995_320 138_f3d_1286 9th cir second the divergent treatment as error cases rely on the proposition that conforming the divergent treatment to the primary accounting_method is not a change in accounting_method because the necessary adjustments have not altered the primary accounting_method for the item rather the adjustments merely apply the primary accounting_method across the item on a correct and uniform basis see northern states power f 3d pincite korn f 2d pincite6 218_f2d_697 10th cir this proposition is overly broad and simplistic because it neglects the critical analytical test required by sec_446 that is postf-140487-12 is the divergent treatment a material_item a timing practice applied on a consistent basis if the divergent treatment is not a material_item it constitutes an error or group of errors if the divergent treatment is a material_item then a change in the treatment of such material_item is an accounting_method change under sec_446 see sec_1_446-1 huffman t c pincite third the divergent treatment as error cases rely upon the argument that a divergent treatment cannot be a material_item because by its very nature a divergent treatment applies to only a portion of an item the remainder of the item remains subject_to the primary accounting_method this argument finds no support in the regulations which define material_item as any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 further the case law has generally concluded that the pertinent inquiry for determining whether timing is involved is whether the accounting practice permanently affects the taxpayer’s lifetime income or merely changes the tax_year in which taxable_income is reported see primo pants knight ridder peoples bank trust in other words the lynchpin for determining whether an accounting practice is a material_item is timing - and the presence or absence of timing in an accounting practice is completely unrelated to how widely or narrowly the accounting practice is applied accordingly the inquiry into whether a divergent treatment applies to an entire item or only a portion of an item tells us nothing about whether conforming the divergent treatment to the primary accounting_method would be an accounting_method change because the inquiry tells us nothing about whether the divergent treatment involves timing fourth the divergent treatment as error cases are incompatible with the existence of hybrid accounting methods and related accounting_method changes as recognized in sec_446 subject_to certain limitations any combination of accounting methods is permitted in connection with a trade_or_business if such combination clearly reflects income and is consistently used see sec_1_446-1 further changes to or from a hybrid_accounting_method or between one hybrid method and another are changes in accounting_method this is clearly illustrated by example of sec_1_446-1 which states that a taxpayer that uses an overall accrual accounting_method but uses the cash_receipts_and_disbursements_method for a single item real_estate_taxes requires consent under sec_446 to change its treatment of real_estate_taxes to the accrual_method the conclusions of example of sec_1_446-1 were echoed by the tax_court in 71_tc_913 whose facts are essentially the inverse of the facts of example the taxpayer in connors used the cash_receipts_and_disbursements_method as its overall accounting_method but reported bonus compensation expenses using an accrual_method the court concluded that changing the treatment of bonus compensation from the accrual_method to the cash_receipts_and_disbursements_method is a change in method_of_accounting because such change is a change in the treatment of a material_item that is this is a change in the proper time for the taking of a deduction from the year incurred to the year paid postf-140487-12 t c pincite see also 72_tc_284 73_tc_301 brunton v commissioner tcmemo_1982_166 if changing the divergent treatment of real_estate_taxes or bonuses to conform to an overall accounting_method either cash receipts and disbursements or accrual constitutes an accounting_method change then it is difficult to understand why in gimbel brothers a change to conform the divergent treatment accrual_method of the credit sales to the primary accounting_method installment_method is not a change in accounting_method finally the divergent treatment as error cases embody the highly counterintuitive notion that the computations of taxable_income shown on filed returns do not necessarily reflect or determine the accounting methods that a taxpayer is ‘really’ using in other words gimbel brothers implies that its taxpayer was ‘really’ on the installment_method for its revolving_credit_sales even though it used an accrual_method on its returns to compute and report taxable_income from such sales for more than a decade in light of the foregoing problems the persuasive force of the divergent treatment as error cases is severely limited first the courts in more recent opinions have readily distinguished these older cases by using a narrow reading of their facts numerous newer cases have restricted the applicability of the older divergent treatment as error cases by emphasizing that the newer cases did not involve correction of internal inconsistencies or reflect inadvertence or mistake of fact see for example hitachi sales corporation of america v commissioner tcmemo_1994_159 hooker industries inc v commissioner tcmemo_1982_357 color arts cargill f_supp 2d pincite huffman t c pincite as a further example the tax_court concluded that pacific enterprises was distinguishable from gimbel brothers and standard oil merely because these cases do not involve inventory identification or valuation which are specifically mentioned in sec_1_446-1 second the courts question or outright reject the divergent treatment cases on the basis of their inconsistencies discussed above with the well-established requirements of sec_446 thus cargill f_supp 2d pincite concludes that the divergent treatment as error cases all ultimately rest on the erroneous premise that consent is not required if the taxpayer’s previous treatment of the item was improper finally in cases where the divergent treatment as error cases are not invoked or expressly considered the courts often fail to apply the principle of these cases in 519_f2d_1280 10th cir for example only the direct costs of self-constructed assets were capitalized as error while indirect_costs were deducted as part of the cost_of_goods_sold the 10th circuit upheld the holding of the tax_court that conforming the divergent treatment of the indirect_costs deduction to the primary accounting_method capitalization was an accounting_method change under sec_446 that triggered an adjustment under sec_481 see also sartor v postf-140487-12 commissioner tcmemo_1977_327 divergent accrual treatment of interest by an individual using the overall cash_receipts_and_disbursements_method sec_481 adjustment sec_481 provides that in computing the taxpayer’s taxable_income for any_tax year year_of_change if such computation is under an accounting_method different from the method under which the taxpayer’s taxable_income for the preceding tax_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any_tax year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 a change in method_of_accounting to which sec_481 applies includes a change in treatment of a single material_item see sec_1_481-1 343_f2d_568 5th cir knight-ridder f2d pincite peoples bank trust f2d pincite 42_tc_386 once the commissioner has imposed a change in accounting_method the application of sec_481 to such change is mandatory primo pants emert v commissioner tcmemo_1999_175 hitachi sales corp of america an adjustment under sec_481 can include amounts attributable to tax years that are closed by the statute_of_limitations 114_tc_1 aff’d 273_f3d_875 9th cir huffman graff chevrolet rankin 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir whether field operations’ adjustment constitutes a change in accounting_method under sec_446 taxpayer has conducted extensive securities trading under the various basket transactions but has not recognized the gains losses income or expenses from such trading as they arose instead taxpayer has deferred any_tax consequences from trading in a given basket until the basket transaction expires or otherwise terminates when taxpayer recognizes gain_or_loss reflecting the cash settlement amount received less taxpayer’s initial investment and related expenses not previously deducted consistent with its conclusions that the basket transactions do not constitute options qualifying for open_transaction treatment and that taxpayer is actually the beneficial_owner of the securities associated with each basket transaction field operations has challenged this deferral postf-140487-12 the adjustments proposed by field operations will place taxpayer on a correct accounting_method consistent with its beneficial_ownership of the securities associated with each basket transaction the new method provides for more current recognition of the relevant gains losses income and deductions resulting from securities trading and thereby disallows the effective deferral of these amounts occurring under taxpayer’s existing practice the adjustment proposed by field operations is a change in method_of_accounting under sec_446 and sec_481 because it impacts the timing amounts and tax years of taxable_income but does not change the total amount of taxable_income recognized over the lifetime of taxpayer the amount of taxable_income recognized by taxpayer under its current practice when a basket transaction expires or otherwise terminates is the same as the cumulative amount of taxable_income recognized for the basket over multiple taxable years under the practice imposed by field operations accordingly a change between these practices is an accounting_method change taxpayer asserts that the adjustment proposed by field operations does create a permanent difference in lifetime taxable_income and thus flunks the lifetime income test because the adjustments would require taxpayer to recognize amounts for tax purposes that taxpayer never intended to recognize such as gains and losses from security transactions within the basket transactions and interest_expense the adjustment taxpayer argues thus involves the issue of whether amounts are taxable rather than when amounts are taxable and is analogous to changes between treating an item as taxable or nontaxable which are not accounting_method changes this argument elevates form over substance and places undue significance on the labeling of amounts while it may be strictly true that taxpayer never intended to recognize gains losses income or deductions from basket transactions taxpayer did intend to recognize an option gain loss whenever a basket transaction ended and such gain loss effectively included the gains losses income and deductions asserted in adjustment by field operations thus taxpayer intended to include and actually did include these amount in gross_income albeit under a different label further the adjustment made by field operations does not merely consist of recognizing gains losses income and deductions on basket transactions consistent with beneficial_ownership of the basket securities the adjustment also includes a corresponding removal of the gains recognized by taxpayer when the basket transactions ended thus when seen in its overall context the adjustment merely impacts the time when taxable_income would be recognized it does not propose to recognize amounts that taxpayer never intended to recognize taxpayer has raised the possibility that it may have one or more established accounting methods for securities trading operations other than those associated with the basket transactions thus taxpayer argues the adjustment proposed by field operations merely serves to conform its treatment of the securities trading within the basket transactions to its established methods_of_accounting for such trading outside of the postf-140487-12 basket transactions and this would constitute error correction rather than an accounting_method change however even if taxpayer’s treatment of the basket transactions could be seen as a divergent treatment with respect to other established methods_of_accounting for securities trading the open_transaction treatment applied to the basket transactions is clearly a material_item - a timing practice that was employed by taxpayer consistently over many years thus any adjustment that conforms the practice to existing accounting methods would be an accounting_method change rather than error correction under the analysis developed above finally as discussed above the conclusion that the field operations adjustment constitutes an accounting_method change is not altered by the fact the adjustment could be described as involving a change in character from option to non-option transactions the conclusion is not affected by the fact that the adjustment effectively converts one form of taxable_income gain_or_loss on option transaction into several different types of taxable_income gain_or_loss on securities transactions interest_expense fees and so on does sec_481 apply and if it does how should the adjustment be computed as concluded above the adjustment contemplated by field operations constitutes a change in accounting_method accordingly once imposed the computation and recognition of an appropriate adjustment under sec_481 becomes mandatory to eliminate any distortions duplications or omissions of income or deductions caused by the accounting_method change case development hazards and other considerations field operations must be clear as to what method it intends to require taxpayer to use this advice takes a broad brush in describing the internal_revenue_service mandated method as a non-deferral method if this issue proceeds further either in the administrative channels or in litigation this method must be clearly specified --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------- postf-140487-12 field operations may use any reasonable information that is available to compute the sec_481 adjustment it may be appropriate for estimates to be used for example however the adjustment is to reflect the amount that is duplicated or omitted when accounting methods are changed so field operations cannot merely guess at an amount the adjustment is computed as of the moment the accounting methods changes in this case field operations will determine the adjustment as of ----------------- ------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------- no opinion is expressed or implied on whether taxpayer’s transactions constitute options under sec_1234 this writing may contain privileged information any unauthorized disclosure of this writing may undermine the ability of the internal_revenue_service to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
